     Case 1:21-mj-00016-HBB Document 7 Filed 01/21/21 Page 1 of 2 PageID #: 32




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                      BOWLING GREEN DIVISION
_______________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 1:21mj-00016-HBB
v.                                           )   H. BRENT BRENNENSTUHL,
                                    ) Magistrate Judge
DAMON MICHAEL BECKLEY               )
                                    )
                 DEFENDANT          )
                                    )
______________________________________________________________________

                                         ORDER


        On the 20TH day of January 2021, this action came before the undersigned for a
follow-up bond hearing. There appeared the Defendant, Damon Michael Beckley, in
person in Bowling Green. Assistant United States Attorney David Weiser was present,
via video, for the United States of America. The proceedings were digitally recorded.
        During the Defendant’s initial meeting with United States Probation, questions
arose regarding some additional conditions that needed to be placed upon Defendant that
were not discussed at the initial appearance. The Court conducted this hearing to review
the conditions with Defendant and the United States.
        IT IS ORDERED the Defendant shall be released on a $25,000.00 unsecured
Amended Appearance Bond along with Order Setting Conditions of Release pending all
further proceedings in this matter.
        ENTERED this January 20, 2021
  Case 1:21-mj-00016-HBB Document 7 Filed 01/21/21 Page 2 of 2 PageID #: 33




Copies to:   AUSA David Weiser
             United States Probation
             US District Court, District of Columbia


  0|37




2|Page
